 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   ROY MASON,                                     Case No.: 18cv0946-JAH (BGS)
11                    Plaintiff,
                                                    ORDER GRANTING PLAINTIFF
12   v.                                             ROY MASON’S MOTION FOR
                                                    LEAVE TO PROCEED IN FORMA
13   DJANI IVANOV, an individual doing
                                                    PAUPERIS [DOC. NO. 2].
     business as THE HOPPING PIG
14
     RESTAURANT & BAR; ANTHONY L.
15   ALLOS LIVING TRUST 06-01-90, and
     DOES 1-10, INCLUSIVE.
16
                      Defendants.
17
18
19
20
21         This matter comes before the Court on motion for leave to proceed in forma
22   pauperis. On May 14, 2018, Plaintiff Roy Mason (“Plaintiff”) filed a complaint against
23   Defendants Djani Ivanov, an individual doing business as The Hopping Pig Restaurant &
24   Bar, and Anthony L. Allos Living Trust 06-01-90, (collectively, “Defendants”) for
25   violating 42 U.S.C. § 12182, et. seq., more commonly referred to as the Americans
26   Disabilities Act (“ADA”) of 1990. Plaintiff also filed a motion for leave to proceed in
27   forma pauperis (“IFP”), pursuant to 28 U.S.C. § 1915(a). See Doc. No. 2.
28

                                                1
                                                                                18cv0946-JAH (BGS)
 1          All parties instituting any civil action, suit, or proceeding in a district court of the
 2   United States, except an application for writ of habeas corpus, must pay a filing fee of
 3   $400 1. See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 4   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C. §
 5   1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 6   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). Courts may grant leave to proceed IFP when
 7   plaintiffs submit an affidavit that includes a statement of all assets to show their inability
 8   to pay the statutory filing fee. See 28 U.S.C. § 1915(a).
 9          Plaintiff, in support of his IFP motion, has submitted an application to proceed in
10   district court without paying fees or costs. See Doc. No. 2. Plaintiff lists his monthly
11   expenses as follows: $750.00 for rent; $30.00 for utilities; $150.00 for food; $10.00 for
12   clothing; and $40.00 for laundry, totaling $980.00. Id.
13          Plaintiff is unemployed, collects $867.00 per month in disability benefits, and has
14   no other source of income. Id. at 2, 3. Because Plaintiff’s monthly expenses exceed his
15   income, he requests monetary assistance from others on a regular basis. Id. at 5. Plaintiff
16   expects no major changes to his financial status in the next twelve months. Id. Based on
17   the information presented, the Court finds Plaintiff sufficiently demonstrates his inability
18   to pay the filing fee required to pursue the instant action.
19          Accordingly, IT IS HEREBY ORDERED:
20       1. Plaintiff’s motion for leave to proceed in forma pauperis is GRANTED.
21       2. The United States Marshal Service shall serve a copy of the complaint and summons
22          upon Defendant as directed by Plaintiff on U.S. Marshal Form 285. All costs of
23          service shall be advanced by the United States.
24
25
     1
      In addition to the $350 statutory fee, civil litigants must pay an additional administrative
26
     fee of $50. See U.S.C. § 1914(a) (Judicial Conference of Fees, District Court Misc. Fee
27   Schedule, § 14 (eff. Dec. 1, 2014). The additional $50 administrative fee does not apply
     to persons granted leave to proceed IFP. Id.
28

                                                   2
                                                                                   18cv0946-JAH (BGS)
 1     3. Plaintiff shall serve upon Defendants or, if appearance has been entered by counsel,
 2        upon Defendants’ counsel, a copy of every further pleading or other document
 3        submitted for consideration of the Court. Plaintiff shall include with the original
 4        paper to be filed with the Clerk of the Court a certificate stating the manner in which
 5        a true and correct copy of any document was served on Defendants or Defendants’
 6        counsel and the date of service. Any paper received by a district judge or magistrate
 7        judge which has not been filed with the Clerk or which fails to include a Certificate
 8        of Service may be disregarded.
 9
10   DATED: October 5, 2018
11
12                                                    _________________________________
                                                      HON. JOHN A. HOUSTON
13
                                                      UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                                18cv0946-JAH (BGS)
